DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 10/19/2021.
Claims 1-20 are pending, Claims 14-20 are withdrawn, and Claims 1-13 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13, in the reply filed on 10/19/2021 is acknowledged.  The traversal is on the ground(s) that A) no articulated facts support a conclusion that element A (mutually exclusive) and B (are not obvious variants), B) there are no materially different modes of operation.  This is not found persuasive because 
A) with respect to mutually exclusive, Applicant incorrectly looks to MPEP 806.04(f) when the restriction is between related claimed inventions MPEP 806.05, “Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention”.  Here, because Applicant claims different process steps, not present in the other invention, a first invention Group I does not necessarily infringe on the second invention Groups II and III, and vice versa.  As clear from Applicant’s own arguments as to how “the receiver 140 might be through the movement of the arm 110” (emphasis added), the claims are drafted such to cover separate grounds.  That is, Applicant’s claims includes methods where the might be achievable without moving an arm, or where moving the arm might not result in positioning a receiver, since the claims are open-ended.
With respect to obvious variants, Applicant does not point to any evidence in the Application or make an admission on the record that the difference in claims language are “obvious variants”.  As such, because the claim language encompass different scope, Examiner concludes the differences are not simply obvious variants.
B) With respect to materially different mode of operations, as noted above, Applicant confuses Applicant’s disclosed embodiment (Fig. 5A) with materially different mode of operations of the claimed inventions.  Examiner is restricting between claimed Inventions, not disclosed Species.  Here, while the receiver might be coupled to the arm, the claims do not require such (if it did this would be a proper combination-subcombination).  Therefore, as noted above, the claimed inventions have materially different mode of operations because each encompass different scope including when the receiver might not be coupled to the arm.
Applicant makes identical arguments with respect to Group II and III, and the same response above applies.  Examiner highlights the test for mutually exclusive is not whether the subject matter may be used in combination but whether the claimed invention would infringe (i.e. requires all the limitations of) on another claimed invention (i.e. combination-subcombination).
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/19/2021.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodruff et al. (US 2013/0061875 A1) (cited by Applicant).
Re claim 1, Woodruff discloses a method of removing contamination on a substrate holder  in an electroplating cell (abstract), the method comprising: 
moving (¶ [0025] moves the head into the position)  an arm (ref. 72 see figs. 4-7) of a cleaning device (ref. 60) to align a first nozzle (ref. 76, see fig. 7) of the cleaning device with a portion of the substrate holder (¶ [0024] seal, contact ring or backing plate); 
spraying (¶ [0025] cleaning liquid is provided) a cleaning agent onto the portion of the substrate holder through the first nozzle to remove the contamination; and 

Re claim 2, comprising: rotating (¶ [0024], [0026] rotate the seal) the substrate holder while spraying the cleaning agent onto the portion of the substrate holder.
Re claim 3, wherein receiving the cleaning agent through the receiver comprises: sucking up the cleaning agent through a vent on the receiver (¶ [0020] aspiration line or hose).
Re claim 9, wherein: the substrate holder comprises a lip seal (¶ [0016] seal…so-called sealed ring design; see also “contact ring”) for engaging a substrate held by the substrate holder, and moving the arm comprises: moving the arm to align the first nozzle with the lip seal (¶ [0024]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Woodruff, as applied above, and further in view of Kumar et al. (US 2013/0292254 A1) (cited by Applicant) and Tan (US 2002/0066466  A1).
Re claim 4, Woodruff discloses as shown above including a cleaning agent, but does not disclose wherein spraying the cleaning agent onto the portion of the substrate holder comprises: spraying an acid onto the portion of the substrate holder; spraying a dry solvent onto the portion of the substrate holder after spraying the acid onto the portion of the substrate holder; and spraying inert gas onto the portion of the substrate holder after spraying the dry solvent onto the portion of the substrate holder.
However, Kumar is cited for disclosing it is well-known in the substrate holder cleaning art to spray an acid (¶ [0126] plus acid) onto the portion of the substrate holder; and spraying inert gas (¶ 
With respect to a dry solvent, Tan discloses it is well-known in semiconductor component cleaning to apply acid (¶ [0020]), dry solvent (¶ [0020] acetone and/or isopropanol; see also ¶ [0028] IPA) and gas (¶ [0034] inert gas).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the spraying the cleaning agent to include spraying an acid, spraying a dry solvent and spraying an inert gas, as suggested by Kumar and/or Tan, in order thoroughly clean the substrate holder of contamination and dry the surface to prevent further contamination or residue.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff, as applied above, in view of Satou (US 6,770,149) (cited by Applicant).
Re claims 5-6, Woodruff discloses as shown above, including a receiver coupled to the arm, but does not discloses wherein moving the arm comprises: 16/429,470Page 3positioning the receiver, coupled to the arm, such that the portion of the substrate holder is disposed between a first sidewall of the receiver and a second sidewall of the receiver.  However, Satou discloses it is known in the substrate holder cleaning art (abstract) to include a receiver (ref. 14) including a first sidewall (see fig. 4 sidewall on which ref. 15c is located thereon) of the receiver and a second sidewall (see fig. 4 sidewall of ref. 14 on which ref. 15a is located) of the receiver, and positioning the receiver such that the portion of the substrate holder (see fig. 4 ref. 12c) is disposed between the first sidewall and the second sidewall (see fig. 4).  Re claim 6
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the receiver of Woodruff to further include a first sidewall and a second sidewall and positioning the receiver, as claimed, as suggested by Satou, in order to clean multiple sides of the substrate holder (col. 12 lines 61-64) while preventing escape of cleaning liquids.

Allowable Subject Matter
Claims 7-8 and 10-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The prior art of record does not teach, suggest or motivate wherein moving the arm comprises: positioning the receiver such that the portion of the substrate holder underlies a first portion of a ceiling of the receiver that extends from the first sidewall and such that the first nozzle, disposed on the first portion of the ceiling, overlies the portion of the substrate holder, in the context of claim 7.
Similarly, the prior art of record does not teach, suggest or motivate wherein moving the arm comprises: positioning the receiver, coupled to the arm, such that the portion of the substrate holder is disposed adjacent a first sidewall of the receiver and underlies a ceiling of the receiver that extends from the first sidewall, in the context of claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711